IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


COREY REYNOLDS,

             Appellant,

 v.                                                            Case No. 5D17-407

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed September 29, 2017

3.850 Appeal from the Circuit Court
for Volusia County,
Raul A. Zambrano, Judge.

D. Gray Thomas, of Law Office of D. Gray
Thomas, P.A., Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bonnie Jean Parrish,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Appellant, Corey Reynolds, appeals the summary denial of his Florida Rule of

Criminal Procedure 3.850 motion alleging ineffective assistance of counsel. Appellant

alleges that his counsel was ineffective for failing to pursue an involuntary intoxication

defense, and that counsel incorrectly believed that an involuntary intoxication defense

was unavailable to Appellant. In summarily denying the motion, the trial court reasoned
that “[c]ounsel made a reasonable strategic decision to present a theory of defense based

on the accidental discharge of a firearm.”

       Generally, a trial court may not summarily deny a rule 3.850 motion on the ground

that trial counsel made a reasonable tactical decision, unless “it is so obvious from the

face of the record that trial counsel’s strategy not to present a voluntary intoxication

defense is very clearly a tactical decision well within the discretion of counsel.” Hannon

v. State, 941 So. 2d 1109, 1138 (Fla. 2006). Based on this record alone, however, we

cannot conclude that “it is so obvious . . . that trial counsel’s strategy . . . is very clearly a

tactical decision well within the discretion of counsel.” Id. This is especially so given

Appellant’s allegation that counsel was operating under the mistaken assumption that an

involuntary intoxication defense was unavailable to Appellant. We therefore reverse and

remand for an evidentiary hearing.

       REVERSED and REMANDED for Evidentiary Hearing.


EVANDER, WALLIS, and EISNAUGLE JJ., concur.




                                                2